         Case 1:18-cv-00518-TNM Document 35 Filed 11/20/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 REGINALD LEAMON ROBINSON,

                       Plaintiff,

                       v.                            Case No. 1:18-cv-00518 (TNM)

 HOWARD UNIVERSITY, INC. et al.,

                       Defendants.


                                            ORDER

       Upon consideration of the Defendants’ Motion to Dismiss or in the Alternative, Motion

for Summary Judgment, the pleadings, relevant law, and related legal memoranda in opposition

and in support, for the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the Defendants’ Motion is GRANTED. The Court grants summary

judgment to the Defendants on Counts 1, 2, 3, 7, 8, and 9 of the Plaintiff’s First Amended

Complaint. The remaining Counts are dismissed for failure to state a claim. It is further

       ORDERED that Plaintiff’s Motion to Delay Response to Defendant’s Motion for

Summary Judgment to allow for further discovery is DENIED. Finally, it is hereby

       ORDERED that the Clerk of Court shall DISMISS the case.

       SO ORDERED.

       This is a final, appealable Order.
                                                                        2018.11.20
                                                                        16:22:52 -05'00'
Dated: November 20, 2018                            TREVOR N. MCFADDEN, U.S.D.J.
